The chancellor decided in this case that the commencement of an action at law for the recovery of a debt secured by a mortgage does not prevent the filing of a bill of foreclosure *in this court, unless a judgment has been obtained in that action. But that the complainant, in case he has, previous to filing his bill of foreclosure, commenced an action at law, will not be allowed to proceed in the action at law without the special permission of this court. Order authorizing complainant to proceed to trial and judgment at law, but prohibiting him from taking out execution on the judgment without leave of this court. Costs to abide the further order of the court.